Detailed Action
This is a non-final Office action in response to communications received on 5/3/2021.  Claims 1-2, 4-9, 11-16 and 18-20 were amended. Claims 3, 10 and 17 were previously canceled. Claims 1-2, 4-9, 11-16 and 18-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2021 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Gupta, Mazzarella and DeWitt have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Regarding claims 7 and 14, the claims recite “wherein the one or more classes include: causalties, hostiles, friendlies, and/or first responders”, which appears to be a typo. For purposes of examination, the claims are treated as reciting “wherein the one or more classes include: casualties, hostiles, friendlies, and/or first responders”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), further in view of Oh (US 2007/0150720 A1).
 Regarding claim 1, Gupta teaches the limitations of claim 1 substantially as follows:
A method for managing electronic devices connected to a communications channel, the method comprising: (Gupta; Para. [0008]: Method for controlling remote communication of IoT devices (i.e. managing electronic devices) with a proximal network (i.e. connected to a communications channel)
disabling at least one communication channel available at a location in response to receiving a trigger signal; and (Gupta; Paras. [0008], [0023] & [0025]: Disabling remote communications (i.e. at least one communication channel) of a proximal network (i.e. at a location) in response to a user device being detected in the proximal network (i.e. in response to receiving a trigger signal))

connecting a plurality of electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and 
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 1 as follows:
connecting a plurality of electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. plurality of electronic devices) to a virtual private network at an emergency location (i.e. established at the location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))
Mazzarella is combinable with Gupta because both are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta to incorporate the connection of devices to a VPN in situations where primary communications are blocked/lost as in Mazzarella 
 Gupta and Mazzarella do not teach the limitations of claim 1 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  
However, in the same field of endeavor, DeWitt discloses the limitations of claim 1 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  (DeWitt; Paras. [0033]-[0035] & [0048]: Identifying individuals and associated mobile devices (i.e. separating the one or more of the plurality of electronic devices) and authenticating to determine level of trusted player, guest or patron identity (i.e. one or more classes) based on identifying the user and sensor data from one or more master sensors (i.e. sensor data from two or more of the electronic devices))
DeWitt is combinable with Gupta and Mazzarella because both are from the same field of endeavor of managing connection of devices based on gathered information regarding the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
Gupta, Mazzarella and DeWitt do not teach the limitations of claim 1 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
However, in the same field of endeavor, Oh discloses the limitations of claim 1 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes (Oh; Para. [0031]: Transmission of UPnP messages (i.e. communicating one or more messages) is controlled based on the classification of the wireless devices (i.e. separating the one or more of the plurality of electronic devices into one or more classes))
Oh is combinable with Gupta, Mazzarella and DeWitt because both are from the same field of endeavor of managing connection of devices based on gathered information regarding the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta, Mazzarella and DeWitt to incorporate the providing information to a device based on the type of user as in Oh in order to improve the security of the system 

Regarding claim 8, Gupta teaches the limitations of claim 8 substantially as follows:
A computer system for managing electronic devices connected to a communications channel, the computer system comprising: (Gupta; Para. [0008]: System for controlling remote communication of IoT devices (i.e. managing electronic devices) with a proximal network (i.e. connected to a communications channel))
one or more wireless network hubs, one or more processors, one or more computer- readable memories, one or more computer-readable tangible storage medium, and (Gupta; Paras. [0008], [0021] & [0026]: The system comprises a network access point (i.e. wireless network hub), one or more processors, computer readable storage medium (i.e. computer readable memories, one or more computer readable tangible storage medium))
program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Gupta; Paras. [0008], [0021] & [0026]: Computer instructions (i.e. program instructions) stored on the computer readable storage medium (i.e. stored on at least one of the one or more computer readable tangible storage medium) for execution by the processors to perform system functions)
disabling at least one communication channel available at a location in response to receiving a trigger signal; and (Gupta; Paras. [0008], [0023] & [0025]: Disabling remote communications (i.e. at least one communication channel) of a proximal network (i.e. at a location) in response to a user device being detected in the proximal network (i.e. in response to receiving a trigger signal))
Gupta does not teach the limitations of claim 8 as follows:
connecting a plurality of electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and 
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 8 as follows:
connecting a plurality of electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. plurality of electronic devices) to a virtual private network at an emergency location (i.e. established at the location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))

Gupta and Mazzarella do not teach the limitations of claim 8 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  
However, in the same field of endeavor, DeWitt discloses the limitations of claim 8 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  (DeWitt; Paras. [0033]-[0035] & [0048]: Identifying individuals and associated mobile devices (i.e. separating the one or more of the plurality of electronic devices) and authenticating to determine level of trusted player, guest or patron identity (i.e. one or more classes) based on identifying the user and sensor data from one or more master sensors (i.e. sensor data from two or more of the electronic devices))
DeWitt is combinable with Gupta and Mazzarella because both are from the same field of endeavor of managing connection of devices based on gathered information regarding the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta and Mazzarella to incorporate the determination of degree of trust of a user and associated device as in DeWitt in order to improve the security of the system by providing a means by which devices to be connected are authenticated and evaluated prior to connection.
Gupta, Mazzarella and DeWitt do not teach the limitations of claim 8 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
However, in the same field of endeavor, Oh discloses the limitations of claim 8 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes (Oh; Para. [0031]: Transmission of UPnP messages (i.e. communicating one or more messages) is controlled based on the classification of the wireless devices (i.e. separating the one or more of the plurality of electronic devices into one or more classes))


Regarding claim 15, Gupta teaches the limitations of claim 15 substantially as follows:
A computer program product for managing electronic devices connected to a communications channel, the computer program product comprising (Gupta; Para. [0008]: System for controlling remote communication of IoT devices (i.e. managing electronic devices) with a proximal network (i.e. connected to a communications channel))
a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (Gupta; Paras. [0008], [0021] & [0026]: Computer instructions (i.e. program instructions) stored on the computer readable storage medium (i.e. non-transitory computer readable storage medium) for execution by the processors to perform system functions)
disabling at least one communication channel available at a location in response to receiving a trigger signal; and (Gupta; Paras. [0008], [0023] & [0025]: Disabling remote communications (i.e. at least one communication channel) of a proximal network (i.e. at a location) in response to a user device being detected in the proximal network (i.e. in response to receiving a trigger signal))
Gupta does not teach the limitations of claim 15 as follows:
connecting a plurality of electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and 
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 15 as follows:
connecting a plurality of electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. electronic devices) to a virtual private network at an emergency location (i.e. established at the location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))

Gupta and Mazzarella do not teach the limitations of claim 15 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  
However, in the same field of endeavor, DeWitt discloses the limitations of claim 15 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from at least one of the electronic devices.  (DeWitt; Paras. [0033]-[0035] & [0048]: Identifying individuals and associated mobile devices (i.e. separating the one or more of the plurality of electronic devices) and authenticating to determine level of trusted player, guest or patron identity (i.e. one or more classes) based on identifying the user and sensor data from one or more master sensors (i.e. sensor data from two or more of the electronic devices))
DeWitt is combinable with Gupta and Mazzarella because both are from the same field of endeavor of managing connection of devices based on gathered information regarding the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta and Mazzarella to incorporate the determination of degree of trust of a user and associated device as in DeWitt in order to improve the security of the system by providing a means by which devices to be connected are authenticated and evaluated prior to connection.
Gupta, Mazzarella and DeWitt do not teach the limitations of claim 15 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes 
However, in the same field of endeavor, Oh discloses the limitations of claim 15 as follows:
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes (Oh; Para. [0031]: Transmission of UPnP messages (i.e. communicating one or more messages) is controlled based on the classification of the wireless devices (i.e. separating the one or more of the plurality of electronic devices into one or more classes))
.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), further in view of Oh (US 2007/0150720 A1), as applied to claims 1, 8 and 15, further in view of Immendorf (US 2014/0206279 A1).
Regarding claims 2, 9 and 16, Gupta, Mazzarella, DeWitt and Oh teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella, DeWitt and Oh do not teach the limitations of 2, 9 and 16 as follows:
the disabling further comprising: jamming, using signal jammers, the at least one communication channel.  
Immendorf teaches the limitations of claims 2, 9 and 16 as follows:
the disabling further comprising: jamming, using signal jammers, the at least one communication channel. (Immendorf; Para. [0005]: Detecting a jamming a wireless network using one or more intelligent jammers) 
Immendorf is combinable with Gupta, Mazzarella, DeWitt and Oh because all are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta, Mazzarella, DeWitt and Oh to incorporate the capability to disable connectivity of a network as in Immendorf in order to improve the security of the system by providing a means by which a compromised network may be disabled.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), further in view of Oh (US 2007/0150720 A1), as applied to claims 1, 8 and 15, further in view of Helle (US 6662023 B1).
Regarding claims 4, 11 and 18, Gupta, Mazzarella, DeWitt and Oh teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella, DeWitt and Oh do not teach the limitations of 4, 11 and 18 as follows:
responsive to identifying a compromised electronic device of the plurality of electronic devices as owned or accessed by a hostile, sending one or more misleading messages to the compromised electronic device.  
Helle teaches the limitations of claims 4, 11 and 18 as follows:
responsive to identifying a compromised electronic device of the plurality of electronic devices as owned or accessed by a hostile, sending one or more misleading messages to the compromised electronic device.  (Helle; Col. 4, Lines 24-39: A user sending a phone stolen instruction to a mobile phone (i.e. identifying a compromised electronic device of the plurality of electronic devices as owned or accessed by a hostile) which locks the phone and sends a phone stolen display message (i.e. send one or more misleading messages to the compromised electronic device))
Helle is combinable with Gupta, Mazzarella, DeWitt and Oh because all are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta, Mazzarella, DeWitt and Oh to incorporate the capability to distinguish/identify types of user devices as in Helle in order to improve the security of the system by providing a means to communicate with and control a compromised device.

Claims 5, 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), .
 Regarding claims 5, 12 and 19, Gupta, Mazzarella, DeWitt and Oh teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella, DeWitt and Oh do not teach the limitations of claims 5, 12 and 19 as follows:
authenticating an electronic device using sensor data from two or more electronic devices external to the electronic device.  
However, in the same field of endeavor, Heshmati discloses the limitations of claims 5, 12 and 19 as follows:
authenticating an electronic device using sensor data from two or more electronic devices external to the electronic device.  (Heshmati; Paras. [0049] & [0051]: Authenticating a user of a portable device (i.e. authenticating an electronic device) using sensor data from one or more sensors of a wearable device (i.e. two or more electronic devices external to the electronic device))
Heshmati is combinable with Gupta, Mazzarella, DeWitt and Oh because all are from the same field of endeavor of managing connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta, Mazzarella, DeWitt and Oh to incorporate the authentication of a device using sensor data for multiple data as in Heshmati in order to improve the security of the system by using data from multiple sources in order to authenticate a device.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), further in view of Oh (US 2007/0150720 A1), as applied to claims 1, 8 and 15, further in view of McGee (US 2004/0249250 A1).
 Regarding claims 6, 13 and 20, Gupta, Mazzarella, DeWitt and Oh teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella, DeWitt and Oh do not teach the limitations of claims 6, 13 and 20 as follows:
responsive to the sensor data, prompting one or more of the plurality of electronic devices for the user's medical status. 
However, in the same field of endeavor, McGee discloses the limitations of claims 6, 13 and 20 as follows:
responsive to the sensor data, prompting one or more of the plurality of electronic devices for the user's medical status. (McGee; Paras. [0008]-[0010]: Prompting a patient to perform health tasks and provide health status data (i.e. prompting one or more of the plurality of devices for the user’s medical status))
McGee is combinable with Gupta, Mazzarella, DeWitt and Oh because all are from the same field of endeavor of managing connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta, Mazzarella, DeWitt and Oh to .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), further in view of Oh (US 2007/0150720 A1), as applied to claims 1 and 8, further in view of South (US 2015/0111524 A1).
 Regarding claims 7 and 14, Gupta, Mazzarella, DeWitt and Oh teach the method of claim 1 and the computer system of claim 8.
Gupta, Mazzarella, DeWitt and Oh do not teach the limitations of claims 7 and 14 as follows:
wherein the one or more classes include: causalties, hostiles, friendlies, and/or first responders.  
However, in the same field of endeavor, South discloses the limitations of claims 7 and 14 as follows:
wherein the one or more classes include: causalties, hostiles, friendlies, and/or first responders.  (South; Paras. [0031] & : Individuals near an emergency situation may be informed about the situation depending on whether they are identified as civilian or first responders (i.e. casualties, hostiles, friendlies and/or first responders))


Prior art not relied upon, but considered
	Feeser (US 8850547 B1) which discloses connecting a remote access client device to a VPN network after having quarantined the device (i.e. disabled the device) and performed a successful inspection.
	Mallick (US 2010/0240338 A1) which teaches a method of and apparatus for supporting emergency communications in a wireless communication system.

Conclusion
For the above-stated reasons, claims 1-2, 4-9, 11-16 and 18-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438 

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498